Citation Nr: 0306211	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  99-15 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel





INTRODUCTION

The veteran served on active duty from August 1942 to June 
1946.  The veteran was awarded the Purple Heart Medal.  The 
appellant is the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

In December 2002, the Board took additional development with 
respect to the appellant's claim for service connection for 
the cause of the veteran's death.  The requested development 
has been completed and the case is ready for final appellate 
review. 

The appellant has made a claim for benefits under 38 U.S.C. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 16, 2001).  In 
that decision the Federal Circuit directed the Department to 
conduct expedited rulemaking which will either explain why 
certain regulations-38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106-are inconsistent on the "hypothetical entitlement" 
issue or revise the regulations so that they are consistent.  
The temporary stay on the adjudication of certain 38 U.S.C. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending Federal Circuit court review of the 
directed rulemaking.  

In an April 2002 argument, the appellant's representative 
attempted to reopen the appellant's claim of entitlement to 
dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1151 (West Supp. 2001) for the 
cause of the veteran's death.  As this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.

2.  At the time of the veteran's demise in December 1997, 
service connection was in effect for complete paralysis of 
the lower reticular group of the right (major) hand, 
evaluated as 70 percent disabling, amputation of the right 
index finger with metacarpal resection, evaluated as 30 
percent disabling; residuals of a shell fragment wound, 
Muscle Group VIII, of the right forearm, evaluated as 10 
percent disabling; residuals of a shell fragment wound of the 
medial surface of the left lower third forearm, Muscle Group 
VIII, evaluated as 10 percent disabling; residuals of a shell 
fragment wound of the left hip and buttock, Muscle Group XVI, 
evaluated as 10 percent disabling; residuals of a shell 
fragment wound of the left chest anterior axial line, Muscle 
Group XXI, evaluated as 10 percent disabling; and donor site 
skin graft scar of the right chest, evaluated as 
noncompensably disabling.  The combined service-connected 
disability rating was 90 percent.  A total rating based on 
individual unemployability due to service-connected 
disability had also been granted, effective October 30, 1992.

3.  Competent evidence of record establishes that the veteran 
died in December 1997 of lung cancer.

4.  There is no competent medical evidence linking the 
veteran's lung cancer, which was first manifested many years 
after service, to service or his service-connected 
disabilities, nor is there competent medical evidence 
establishing that his service-connected disabilities played 
any role in his death.


CONCLUSION OF LAW

A disability incurred in or aggravated by active service, or 
which may be presumed to have been incurred in or aggravated 
by active service, did not cause or contribute substantially 
or materially to cause the veteran's death.  38 U.S.C.A. §§  
1310, 5103, 5103A, 5017 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to her claim. 

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which were effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

With respect to notice, the rating decision on appeal, 
statement of the case and letters to the veteran, apprised 
him of the reasons and bases for the denial, and the 
applicable law.  In a letter to the veteran, dated in 
December 2002, the Board specifically informed the appellant 
of the evidence needed to substantiate the claim, and advised 
her of VA assistance in the development of her claim.  In 
this regard, the Board requested that the appellant complete 
and sign VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs 
(VA) for the veteran's terminal hospital reports from 
Spectrum Health, Butterworth Campus (formerly Butterworth 
Hospital), 100 Michigan St., N.E., Grand Rapids, Michigan 
49503.  Subsequently, the appellant sent in VA Form 21-4142, 
dated in December 1997, for St. Lawrence Hospital and 
Healthcare.  Records from St. Lawrence Hospital, dated in 
November 1997, and VA outpatient reports, dating from 1995 to 
1997, were received by the Board in December 2002.  In 
January 2003, the appellant indicated that she did not have 
any further evidence in support of her appeal other than the 
evidence that she had submitted to the Board in December 
2002.  The Board notes that the appellant was provided an 
opportunity to either submit, or authorize the VA to obtain, 
the veteran's terminal hospital reports from Butterworth 
Campus (formerly Butterworth Hospital) and that she failed to 
comply with the Board's request.  The appellant is advised 
that although VA has a duty to assist the claimant in 
developing a claim, that duty is not a one-way street. 38 
U.S.C.A. § 5107(a) (West Supp. 2001); Wood v. Derwinski, 1 
Vet. App. 190 (1991).  The Board believes that it is clear 
that the VA duty to notify has been met.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet App. June 19, 2002).  


Duty to Assist

With regard to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  As noted previously, in 
December 2002, the Board requested that the appellant submit 
authorization for VA to obtain the veteran's terminal 
hospital reports in support of her claim.  The appellant 
failed to provide the Board with the requested authorization.  
In addition, as the veteran was not treated for lung cancer 
during service or for many years thereafter, an opinion with 
respect to the etiology of the veteran's demise would be 
based on history provided by the appellant.  A medical 
opinion is only as credible as the history on which it is 
based.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see 
also Elkins v. Brown, 5 Vet. App. 474, 478 (1993); See also 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) [a diagnosis "can 
be no better than the facts alleged by the appellant."].  
Taking these factors into consideration, there is no 
prejudice to the appellant in proceeding to consider the 
claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 
393-394 (1993).

Legal Criteria

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either 
caused, or contributed substantially or materially to the 
veteran's death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To establish entitlement to service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. § 3.303 (2002).

Where a veteran served for at least 90 days during a period 
of war, and a malignant tumor becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (2002).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The record reflects that the veteran died in December 1997 
from the effects of lung cancer.  At the time of the 
veteran's death, service connection was in effect for 
disabilities previously noted in this decision.

Factual Background

Service records reflect the veteran served with the United 
States Army from August 1942 to June 1946.  His military 
occupational specialty was a chauffeur-Truck driver.  Service 
medical records are negative for any complaints, abnormal 
finding or diagnosis pertaining to the veteran's lungs.  In 
this regard, an X-ray of the chest, performed in March 1946, 
was negative.  There was a small metallic fragment below the 
dome of the left diaphragm, laterally.  A Certificate of 
Disability for Discharge, dated in June 1946, does not refer 
to a respiratory disorder. 

Post-service VA and private medical records, dating from 
December 1946 to November 1997, reflect that when examined by 
a private facility in December 1946, an X-ray of the chest 
revealed that the bony framework was normal.  The veteran's 
lung fields were clear and the diaphragm leaves were free.  
An August 1947 VA examination report reflects that the 
veteran's respiratory system was normal.  A diagnosis with 
respect to the lungs was not entered after either the 
December 1946 or August 1947 examinations.  A December 1992 
VA examination report reflects that the veteran's lungs were 
clear.  Breath sounds were diminished throughout all lung 
fields.  VA outpatient reports, dated in 1993 and 1994, 
reflect that the veteran had stopped smoking in 1991.  A 
diagnosis of chronic obstructive pulmonary disease was 
recorded.  A private bronchoscopy report, dated November 12, 
1997, revealed a right lower lobe infiltrate mass, which was 
thought to have been lung cancer.  A biopsy, performed in 
December 1997, was positive for invasive nonsmall-cell 
carcinoma, which was noted to have been consistent with 
poorly differentiated squamous cell carcinoma.  The death 
certificate reflects that the veteran died in December 1997, 
at the age of 76, from the effects of lung cancer.

Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  In support of the foregoing conclusion, 
the Board notes that there is no evidence in the claims file 
to support the appellant's allegation that the veteran's 
service-connected disabilities caused, contributed to, or 
hastened the veteran's death.  The death certificate clearly 
shows that the cause of the veteran's death was lung cancer.  
There is no competent evidence establishing that the 
veteran's fatal lung cancer was etiologically linked to 
service, or present to a compensable degree within one year 
of service.  In this regard, there is no evidence of any lung 
cancer during service or for many years thereafter.  As 
stated above, the first evidence of lung cancer was not until 
1997, decades after the veteran's discharge from service.

Although the appellant has asserted that the veteran's 
service-connected disabilities contributed to the veteran's 
death, she is a layperson and her opinion is not competent to 
provide the necessary nexus between the veteran's service-
connected disabilities and his death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  Without 
supporting objective evidence to substantiate the appellant's 
assertions, the Board finds that the preponderance of the 
evidence is against her claim.  The appeal is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied. 



		
	U. R. POWELL
	Acting Veterans Law Judge, Board of Veterans' Appeals


			
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

